Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 2, 2020                                                                                  Bridget M. McCormack,
                                                                                                                    Chief Justice

                                                                                                           David F. Viviano,
                                                                                                           Chief Justice Pro Tem
  161492(36)(37)(39)(40)
                                                                                                         Stephen J. Markman
                                                                                                              Brian K. Zahra
  In re CERTIFIED QUESTIONS FROM THE                                                                    Richard H. Bernstein
  UNITED STATES DISTRICT COURT,                                                                         Elizabeth T. Clement
  WESTERN DISTRICT OF MICHIGAN,                                                                         Megan K. Cavanagh,
                                                                                                                         Justices
  SOUTHERN DIVISION
  _________________________________________
  MIDWEST INSTITUTE OF HEALTH, PLLC,
  doing business as GRAND HEALTH PARTNERS,
  WELLSTON MEDICAL CENTER, PLLC,
  PRIMARY HEALTH SERVICES, PC, and
  JEFFERY GULICK,
               Plaintiffs,
                                                                     SC: 161492
  v                                                                  USDC-WD: 1:20-cv-414
  GOVERNOR OF MICHIGAN, MICHIGAN
  ATTORNEY GENERAL, and MICHIGAN
  DEPARTMENT OF HEALTH AND HUMAN
  SERVICES DIRECTOR,
             Defendants.
  _______________________________________/

         On order of the Chief Justice, the motions of (1) amicus curiae House of
  Representatives and Senate, and (2) amicus curiae House Democratic Leader and Caucus
  for immediate consideration and to participate in oral arguments are GRANTED. Counsel
  for those amicus curiae shall have five minutes of oral argument time separate from that of
  the parties.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 September 2, 2020

                                                                                Clerk